Case: 19-14253   Date Filed: 04/30/2020   Page: 1 of 7



                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________

                              No. 19-14253
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:19-cv-01050-CLM


SIDNEY JACK NARCISO,

                                                             Plaintiff-Appellant,

H.N.,
minor son,
                                                                       Plaintiff,

                                   versus

MELODY BROOKS WALKER,
ex-officio Circuit Judge,
CHRIS G. MCCARY,
attorney with LSA,
LSA,
federally funded non-profit corporation,
SANDRIA V. NARCISO,
STACY JACKSON,
Cleburne County Alabama DHR worker,
DR. CASTRO,
Highland Health Center,
CLEBURNE COUNTY SHERIFF DEPARTMENT, et al.,

                                                          Defendants-Appellees.
                 Case: 19-14253       Date Filed: 04/30/2020   Page: 2 of 7



                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Alabama
                              ________________________

                                       (April 30, 2020)

Before JORDAN, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:

      Sidney Jack Narciso appeals the district court’s dismissal of his 42 U.S.C. §

1983 complaint based on the Younger 1 abstention doctrine. We affirm.

          FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      This case stems from a divorce and custody battle. In 2010, Narciso and his

then-wife obtained a divorce and custody decree from an Alabama state court. The

next year, Narciso petitioned for a modification of the custody order. After sitting

on the state court docket for six years, the case was transferred to a different county

and proceeded to a non-jury trial. The court entered a modification order, and

Narciso appealed. After the Alabama Court of Civil Appeals and the Alabama

Supreme Court dismissed his appeal, he filed a petition for a writ of certiorari in the

United States Supreme Court. That case was pending at the time Narciso filed the

§ 1983 suit in this case. Relatedly, Narciso also filed a motion to modify his




      1
          See Younger v. Harris, 401 U.S. 37 (1971).
                                               2
               Case: 19-14253      Date Filed: 04/30/2020     Page: 3 of 7



visitation rights in the state court. That, too, was pending when Narciso filed his

§ 1983 suit.

      In his § 1983 suit, Narciso accused a multitude of state and private actors who

were involved in his custody dispute—including the state trial court judge—of

violating federal and state law. Narciso sought, among other things, declaratory

relief stating that the defendants acted unlawfully and injunctive relief striking all

previous orders issued by the state trial judge. The defendants filed a motion to

dismiss Narciso’s complaint, which the district court granted. The district court

found that it should abstain based on the Younger doctrine. It determined that all

three elements of the Younger abstention doctrine had been met. First, there were

two ongoing state proceedings that paralleled the issues raised in the § 1983 case—

the state court’s modification order was the subject of a pending action in the United

States Supreme Court and Narciso’s pending motion to modify his visitation rights.

Second, child custody disputes implicated important state interests. And third,

Narciso could have raised his constitutional claims in state court. This appeal

followed.

                                     DISCUSSION

      Narciso argues that the district court “misapprehended” his § 1983 suit by

failing to recognize three exceptions to the Younger abstention doctrine that were

present in this case: (1) the state trial judge acted in bad faith; (2) the § 1983 suit was

                                            3
               Case: 19-14253     Date Filed: 04/30/2020    Page: 4 of 7



Narciso’s only vehicle for relief; and (3) Narciso was immediately and irreparably

harmed by the state courts’ decisions. “We review a district court’s decision to

abstain on Younger grounds for an abuse of discretion.” Wexler v. Lepore, 385 F.3d

1336, 1338 (11th Cir. 2004).

      The Younger abstention doctrine is “an extraordinary and narrow exception,”

Green v. Jefferson Cty. Comm’n, 563 F.3d 1243, 1251 (11th Cir. 2009) (internal

citations omitted), to the general rule that a federal court has a “virtually unflagging

obligation” to hear cases for which it has jurisdiction, 31 Foster Children v. Bush,

329 F.3d 1255, 1274 (11th Cir. 2003). Under the doctrine, federal courts should

abstain from cases “involving pending state criminal prosecutions,” “pending civil

proceedings that are akin to a criminal prosecution,” and “strictly civil proceedings

which implicate state courts’ important interests in administering certain aspects of

their judicial systems.” Green, 563 F.3d at 1250–51 (internal quotation marks

omitted). Narciso’s suit clearly does not fall under the first two categories, but it

satisfies the third. Under the third category, Younger abstention applies to claims

for injunctive relief as well as claims for declaratory judgment that would effectively

enjoin state proceedings. Old Republic Union Ins. Co. v. Tillis Trucking Co., 124

F.3d 1258, 1261 (11th Cir. 1997). Narciso’s § 1983 suit was an attempt to enjoin an

ongoing child custody dispute––a strictly state court civil proceeding. See 31 Foster




                                           4
               Case: 19-14253     Date Filed: 04/30/2020    Page: 5 of 7



Children, 329 F.3d at 1279 n.11 (noting that the plaintiffs’ request for declaratory

and injunctive relief “would interfere with the ongoing state dependency hearings”).

      For a federal court to abstain in favor of state court proceedings, three

questions must be answered in the affirmative: “first, do [the proceedings] constitute

an ongoing state judicial proceeding; second, do the proceedings implicate important

state interests; and third, is there an adequate opportunity in the state proceedings to

raise constitutional challenges.” Id. (quoting Middlesex Cty. Ethics Comm. v.

Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)) (emphasis omitted) (alterations

in original). The date a plaintiff files his complaint in federal court is the relevant

date for purposes of determining the applicability of Younger abstention. See Liedel

v. Juv. Ct. of Madison Cty., 891 F.2d 1542, 1546 n.6 (11th Cir. 1990).

      In line with the district court, we conclude that all three questions are

comfortably answered in favor of abstention. First, at the time this suit was filed,

Narciso had a pending petition for writ of certiorari in the Supreme Court

challenging the state court’s custody order and a pending motion to modify his

visitation rights in state court. Second, “[f]amily relations are a traditional area of

state concern.” Moore v. Sims, 442 U.S. 415, 435 (1979); see also Pompey v.

Broward Cty., 95 F.3d 1543, 1548 n.6 (11th Cir. 1996) (noting that Younger may

apply if “important state interests are at stake—namely, the state’s interest in

preserving the integrity of . . . its domestic relations cases.” (internal quotation

                                           5
               Case: 19-14253    Date Filed: 04/30/2020    Page: 6 of 7



marks omitted)). Third, we’ve said that “[a] federal court ‘should assume that state

procedures will afford an adequate remedy, in the absence of unambiguous authority

to the contrary.’” 31 Foster Children, 329 F.3d at 1279 (quoting Pennzoil Co. v.

Texaco, Inc., 481 U.S. 1, 15 (1987)). Narciso did not point to any authority to rebut

this presumption. The requirements of Younger are met, which Narciso does not

dispute. Rather, he claims that exceptions to the Younger doctrine precluded its

application.

      Younger and its progeny recognize certain exceptions to the doctrine,

including: (1) there was evidence the state proceedings were motivated by bad faith;

(2) there was no adequate alternative state forum where the constitutional issues

could have been raised; (3) the state law being challenged was patently

unconstitutional; or (4) more generally, a federal injunction was necessary to prevent

great and irreparable injury. See Ohio Civil Rights Comm’n v. Dayton Christian

Sch., Inc., 477 U.S. 619, 626 (1986); For Your Eyes Alone, Inc., v. City of

Columbus, 281 F.3d 1209, 1214 n.11 (11th Cir. 2002). Narciso contends that the

first, second, and fourth exceptions apply to him.        But, other than Narciso’s

unsupported allegations, the district court had no evidence of bad faith and

irreparable harm. See Kirschner v. Klemons, 225 F.3d 227, 236 (2d Cir. 2000)

(“Mere conclusory allegations . . . are insufficient to overcome Younger—a plaintiff

seeking to avoid Younger must affirmatively demonstrate the justification for

                                          6
                 Case: 19-14253        Date Filed: 04/30/2020       Page: 7 of 7



application of an exception.”); Davis v. Self, 547 F. App’x 927, 931 (11th Cir. 2013)

(unpublished) (noting that “vague and conclusory allegations . . . do not rise to the

level necessary to justify an exception to Younger abstention”). And Narciso has

not proffered any reason why the Alabama state court was not an adequate

alternative forum to raise his constitutional issues. In fact, Narciso did raise

constitutional claims in the certiorari petition and state court proceedings pending at

the time he filed this federal case. The district court did not abuse its discretion in

finding that abstention, as opposed to retention, was more fitting for Narciso’s

§ 1983 suit.2

       AFFIRMED.




       2
         The district court also dismissed this case under the Rooker-Feldman doctrine and the
“domestic relations exception” to federal jurisdiction. Because we agree the district court properly
abstained based on Younger, we don’t need to reach the Rooker-Feldman and “domestic relations
exception” issues.
                                                 7